In re Wood, Patrick Joseph Quinn;— Plaintiff; Applying for Permission to Take Bar Examination.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination in July 2003. Within fifteen days of notification that he has satisfactorily passed this examination, Petitioner may file a brief with this Court, supported by appropriate documentary evidence, setting forth the facts of the alcohol-related offenses and explaining his failure to disclose the 2001 DWI arrest on his bar application.
VICTORY, J., would deny the application.
TRAYLOR, J., would deny the application.